DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restriction
Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2020.  It is noted that claims 21-24 depend from withdrawn claim 8.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-2 and 26, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,464,395 (Faxon et al.) in view of US Patent Application Pub. No. 2010/0069718 (Frassica et al.).  
Faxon discloses a catheter (5) comprising a lumen (55) that extends longitudinally along the length of the catheter and terminates at an opening (65) in a first radial side of the distal end portion (30) of the catheter (see Figure 1; column 5, lines 45-52).  An inflatable balloon (25) is located on a second radial side opposite the first side, such that the balloon is axially aligned with the opening (65) (see Figure 1 and column 6, lines 32-62), as required by claim 2.  
Faxon fails to disclose a helical ridge along a distal end portion of the catheter.  Frassica discloses another balloon catheter for positioning within a body passageway and teaches the concept of a spiral ridge (103, 113) wrapped about a distal portion of a catheter member (112) and defining an outermost surface thereof (See Figures 1-5).  Embodiments include the helical ridge (203) extending about a balloon as well (see Figures 12-15).  Frassica explains that the helical ridge (203) engages with surrounding tissue to advance the catheter through a constricted passage device upon rotation of the catheter member ([0232], [0254]).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include a helical ridge on the exterior surface of the Faxon catheter, as taught by Frassica, in order to provide a mechanism for aiding in longitudinal advancement of the catheter through a constricted passageway utilizing rotation of the catheter.   

In regards to claim 26, Frassica teaches the concept of a catheter with a braided layer (650) to maximize the torsional stiffness while allowing for bending (See Figure 37; [0294]).  It would have been further obvious to modify the Faxon catheter to include a braided core in order to maximize its stiffness for a particular application.  
In regards to claim 27, Frassica teaches the concept of a catheter with a hydrophilic coating to further enhance their clinical performance [0097].  Therefore, it would have been further obvious to include a hydrophilic coating on the modified Faxon catheter.  
In regards to claim 28, Frassica teaches the helical ridge can be arranged in a variety of ways, including portions about a balloon.  The embodiments of Figures 14 and 15 have a gap between two helical ridge portions.   Arranging the helical ridge of modified Faxon to be located so that it overlaps with the opening involves only an ordinary level of skill in the art.




Claim 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Faxon et al. in view of Frassica, as applied to claim 1 above, and further in view of USPAP 2016/0074627 (Cottone), and as evidenced by US Patent No. 8,983,577 (Hansis et al.).  
Faxon and Frassica fail to disclose radiopaque markers aligned with the radial side opening.  Cottone discloses another catheter having radial side openings (5 and 7) in its distal portion (11).  Cottone teaches that the distal portion should comprise radiopaque markers (4A and 5A) to facilitate determination of the positions of the side openings while the distal catheter portion (11) is maneuvered in a subject's anatomy (see Figure 4A; [0083]).  Marker (4a) is axially aligned with side port (7), whereas marker (5a) is axially aligned with side port (6). In this manner, visualization of the markers (4a and 5a) can be used to determine the orientation of the respective side ports.  Cottone further teaches that at least three radiopaque markers can be aligned with an opening, as the embodiment of Figure 4A comprises a rectangular radiopaque marker (5a) in combination with two radiopaque wings (8c and 8d) for indicating the position of opening (6) [0086].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include at least three radiopaque markers aligned with the opening of the Faxon catheter, as taught by Cottone, as the modification provides the operator with the capability of determining the orientation of the side opening in order to properly position the device relative to a desired treatment site during a surgical operation.  
In regards to claim 4, Cottone further teaches that the markers can be configured in different shapes, e.g., partial circumferential bands, or any other desired shapes, to facilitate determination of orientation of the ports.  Cottone incorporates by reference US Patent No. 8,983,577 (Hansis et al.) at [0086], which discloses that markers on a catheter may have an asymmetrical shape in the form of a triangle (see Figures 7 and 9).  Hansis teaches that an asymmetric marker allows the orientation of the catheter to be determined by the orientation of the marker (column 6, lines 63-67).  In light of the teachings of both Cottone and Hansis, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure one of the markers of the modified Faxon catheter to have a triangle shape, as the modification provides the operator with the capability of determining the orientation of the catheter by the orientation of the asymmetric marker.   
In regards to claim 5:  Hansis discloses the triangular marker (Figures 7 and 9) has at a point oriented along a line extending around the circumference of the catheter.  Therefore, it would have been further obvious to orient the triangular marker in this manner such that an end points radially toward the side opening of the modified Faxon catheter, as the modification enhances the capability of the asymmetric marker to aid in determining the orientation of the catheter’s distal end in order to properly position the opening at a treatment site.
Regarding claims 6 and 7, the two wings of Cotton have the same shape and the rectangle marker is a different shape.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771